37 So.3d 938 (2010)
Aubrey FENCHER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-2441.
District Court of Appeal of Florida, First District.
June 10, 2010.
Edward T. Bauer of Brooks, LeBoeuf, Bennett, Foster & Gwartney, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, for Appellee.
PER CURIAM.
AFFIRMED. See Carratelli v. State, 961 So.2d 312, 318 (Fla.2007) ("Under our cases, the preservation of a challenge to a potential juror requires more than one objection. When a trial court denies or grants a peremptory challenge, the objecting party must renew and reserve the objection before the jury is sworn.").
KAHN, ROWE, and MARSTILLER, JJ., concur.